t c memo united_states tax_court james maguire and joy maguire petitioners v commissioner of internal revenue respondent marc maguire and pamela maguire petitioners v commissioner of internal revenue respondent docket nos filed date ps owned two s_corporations whose businesses were related one an auto dealership the other a finance company that purchases customer notes from the auto dealership during the years in issue the finance company operated at a profit and the dealership operated at a loss ps did not have sufficient bases in the dealership to deduct its losses ps had substantial bases in the finance company at the end of each year the finance company owned substantial accounts_receivable due from the dealership at the end of each year ps received distributions of the accounts_receivable from the finance company and then contributed them to the related dealership in order to increase their bases in the dealership enough to allow for the deduction of its losses r disallowed the claimed loss deductions on the basis of r’s determination that ps’ actions were insufficient to increase their bases in the dealership because the transactions between ps and their related s_corporations did not amount to ps’ making an economic outlay held shareholders in two related s_corporations are not prohibited from receiving a distribution of assets from one of their s_corporations and then contributing those assets into another of their s_corporations in order to increase their bases in the latter the effect is to decrease the shareholders’ bases in the s_corporation making the distribution and thereby reducing the shareholders’ ability to get future tax-free distributions from the distributing s_corporation while increasing the shareholders’ bases in the s_corporation to which the contributions are made the fact that the two s_corporations have a synergistic business relationship and are owned by the same shareholders does not preclude accomplishing ps’ goal so long as the underlying distributions and contributions actually occurred we find that these transactions did actually occur f larkin fore for petitioners mark d eblen for respondent memorandum findings_of_fact and opinion ruwe judge in these consolidated cases respondent determined deficiencies and penalties as follows james and joy maguire docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure marc and pamela maguire docket no accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure after concessions the issues for decision are whether petitioners james and 1in the notice_of_deficiency relating to petitioners marc and pamela maguire respondent recharacterized marc maguire’s income from cnac inc cnac for the and tax years as nonpassive and disallowed his rental real_estate passive_activity_losses respondent now concedes that marc maguire’s income from cnac for the and tax years was passive therefore respondent concedes that marc and pamela maguire’s passive real_estate losses for and may be used to offset marc maguire’s passive_income from cnac for those years in the notice_of_deficiency respondent also determined and marc and pamela maguire have not contested that they had unreported interest_income of dollar_figure from cnac for the tax_year unreported compensation income in the form of fringe_benefits of dollar_figure for the tax_year unreported compensation income in the form of fringe_benefits of dollar_figure for the tax_year unreported compensation income in the form of fringe_benefits of dollar_figure for the tax_year a dollar_figure decrease of their deduction for advertising continued joy maguire are entitled to deduct s_corporation losses of auto acceptance inc auto acceptance for the years and and a net_operating_loss_carryback of auto acceptance from to whether marc and pamela maguire are entitled to deduct s_corporation losses of auto acceptance for the years and and a net_operating_loss_carryback of auto acceptance from to whether marc and pamela maguire are entitled to a dollar_figure deduction for passive losses from real_estate rental_activity for and whether petitioners are liable for accuracy-related_penalties under sec_6662 at the time the petitions were filed petitioners resided in kentucky continued expenses for the tax_year and a dollar_figure decrease of their charitable_contribution_deduction for the tax_year with regard to petitioners james and joy maguire in the notice_of_deficiency respondent determined and they have not contested that they had unreported interest_income of dollar_figure from cnac for the tax_year unreported compensation income in the form of fringe_benefits of dollar_figure for the tax_year unreported compensation income in the form of fringe_benefits of dollar_figure for the tax_year unreported compensation income in the form of fringe_benefits of dollar_figure for the tax_year and a dollar_figure decrease in their charitable_contribution_deduction for the tax_year 2unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact i james and joy maguire petitioners james and joy maguire are husband and wife with the filing_status of married_filing_jointly for the tax years and during the years at issue james and joy maguire owned a majority interest in cnac and james owned a majority interest in auto acceptance cnac and auto acceptance were both s_corporations s_corporations are passthrough entities that generally do not pay income_tax rather the income and losses of s_corporations are passed through to their shareholders who must include the income or losses on their individual income_tax returns in the notice_of_deficiency issued to james and joy maguire respondent disallowed losses that they claimed from auto acceptance for the taxable years and of dollar_figure dollar_figure and dollar_figure respectively because respondent determined that those losses were in excess of james maguire’s adjusted_basis in auto acceptance for the same reason respondent also disallowed a net_operating_loss_carryback of dollar_figure from auto acceptance’ sec_3the deductibility of a shareholder’s loss from an s_corporation is limited to the sum of the shareholder’s adjusted_basis in the shareholder’s stock in the s_corporation and the adjusted_basis of any indebtedness of the s_corporation to the shareholder sec_1366 tax_year that james and joy maguire claimed on their form 1040x amended u s individual_income_tax_return james and joy maguire received a refund and tax_credit of dollar_figure on the basis of their amended_return the refund claim for the tax_year was processed and paid_by respondent’s service_center before the examination for the tax years in issue ii marc and pamela maguire petitioners marc and pamela maguire are husband and wife with the filing_status of married_filing_jointly marc is the son of james and joy maguire during the years at issue marc maguire owned a minority interest in cnac and during and he owned a minority interest in auto acceptance in the notice_of_deficiency issued to marc and pamela maguire respondent disallowed losses claimed from auto acceptance for and of dollar_figure and dollar_figure respectively because respondent determined that those losses are in excess of marc maguire’s adjusted_basis in auto acceptance for the same reason respondent also disallowed a net_operating_loss_carryback of dollar_figure from auto acceptance’s tax_year that marc and pamela maguire claimed on an amended_return for marc and pamela maguire received a refund and tax_credit totaling dollar_figure on the basis of their amended_return for iii the s_corporations auto acceptance is a car dealership and cnac is a finance company that deals exclusively with auto acceptance’s customers auto acceptance is primarily engaged in the purchase of used vehicles at auction and the resale of those vehicles cnac purchases retail installment notes related to the vehicles that auto acceptance sells for the tax years at issue auto acceptance and cnac both elected to be taxed as s_corporations under sec_1361 a ownership as of date james maguire owned of auto acceptance during james maguire made a gift of of his interest in auto acceptance to marc maguire as of date and james maguire owned of auto acceptance and marc maguire owned james maguire was an officer of auto acceptance for the and tax years and marc maguire was an officer for the and tax years as of date and james maguire owned of cnac joy maguire owned and marc maguire owned for the tax years and james maguire was an officer of cnac for the tax years and marc maguire was an officer of cnac b basis in and cnac operated at a profit and auto acceptance operated at a loss before the end of petitioners were advised by their accountants at katz sapper miller llp katz sapper miller that james did not have sufficient basis in auto acceptance to deduct its losses on his individual_income_tax_return as a result katz sapper miller advised james that he could increase his basis in auto acceptance by receiving distributions of dollar_figure from cnac which he could then contribute to auto acceptance the effect would be to increase james’ basis in auto acceptance so that he could deduct auto acceptance’s losses on his individual return since james and joy maguire owned of cnac and marc owned the other it was necessary for james to borrow marc’s portion of the distribution james executed a note to marc for his share of the distribution an initial attempt to carry out katz sapper miller’s plan involved the issuance of checks totaling dollar_figure from cnac to james and marc maguire which james could then contribute to auto acceptance james joy and marc had an adjusted_basis in cnac of at least dollar_figure however cnac did not have sufficient funds in its bank account to make a cash distribution of dollar_figure to its owners after learning of their clients’ inability to make a cash contribution to auto acceptance katz sapper miller advised them to pursue an alternative method of increasing james’ basis in auto acceptance which would not require cnac to make a cash distribution to its owners katz sapper miller advised petitioners that an identical result would be reached if a distribution of accounts_receivable owed to cnac by auto acceptance was made from cnac to james joy and marc marc would lend his portion of the accounts_receivable to james who would then contribute the accounts_receivable to auto acceptance increasing james’ basis in auto acceptance enough to allow for the deduction of auto acceptance’s losses on his federal_income_tax return this advice was followed cnac distributed dollar_figure in accounts_receivable to james joy and marc maguire on or before date auto acceptance owed at least this amount to cnac before the distribution marc lent his share of accounts_receivable to james who then contributed them to auto acceptance james executed a note to marc for the amount of the loan the advice of katz sapper miller was followed in subsequent years in cnac distributed dollar_figure in accounts_receivable to its shareholders on date and the receivables were then contributed by petitioners to auto acceptance in cnac distributed dollar_figure in accounts_receivable to its shareholders on date and the accounts_receivable were then contributed to auto acceptance auto acceptance owed at least these amounts to cnac before the distributions in and the respective distributions from cnac and the respective contributions to auto acceptance were apportioned according to james’ joy’s and marc’s ownership interests the distributions and contributions of the accounts_receivable were carried out by the execution of separate written shareholder resolutions regarding the distributions and contributions which were signed at the end of and respectively adjusting journal entries were made to the corporate books in the year following the taxable_year to which they related at the time auto acceptance’s and cnac’s yearly audit was conducted in and james was a shareholder and marc was a shareholder in auto acceptance at the end of each of the tax years and petitioners’ respective bases in cnac equaled or exceeded the amounts of distributions from cnac to petitioners 4there were very slight differences in petitioners’ respective ownership percentages of cnac and auto acceptance neither party made any argument that this difference has any significance to the outcome of these cases opinion pursuant to sec_1366 a shareholder of an s_corporation is liable for the tax on his pro_rata share of the corporation’s gross_income a shareholder is also entitled to deduct his pro_rata share of an s corporation’s losses see sec_1366 137_tc_46 losses deductible by a shareholder are limited to the shareholder’s basis in the corporation see sec_1366 174_f3d_928 8th cir as a result losses cannot exceed the sum of the shareholder’s adjusted_basis in his or her stock in the s_corporation and the shareholder’s adjusted_basis in any indebtedness of the s_corporation to the shareholder sec_1366 and b a shareholder’s basis in his stock is increased by his contributions of capital to the corporation see sec_1012 sec_351 sec_358 economic outlay in determining whether a particular transaction qualifies as a shareholder investment a taxpayer must make an actual economic outlay 63_tc_468 aff’d 535_f2d_309 5th cir 54_tc_1293 aff’d a f t r 2d 8th cir oren v commissioner tcmemo_2002_172 aff’d 357_f3d_854 8th cir a taxpayer makes an economic outlay when he incurs a cost or is left poorer in a material sense after the transaction 352_us_82 ruckriegel v commissioner tcmemo_2006_78 oren v commissioner tcmemo_2002_172 see estate of 268_f3d_553 8th cir aff’g tcmemo_2000_355 bergman f 3d pincite in order for petitioners to have sufficient bases in auto acceptance to deduct the losses claimed for the years in issue they must have made an actual economic outlay when they contributed the accounts_receivable to auto acceptance we find petitioners did make the required economic outlay respondent contends that the written yearend resolutions and the subsequent adjusting corporate journal entries are insufficient to increase petitioners’ bases in auto acceptance under sec_1366 much of respondent’s position is rooted in his factual conclusion that the distributions and contributions of accounts_receivable never actually took place however the record sufficiently establishes that petitioners were advised by their team of accountants and attorneys before the end of each year in issue to use the distributions and contributions of the accounts_receivable in order to increase their bases in auto acceptance for the years in issue and that this advice was actually followed petitioners james and marc maguire both testified that katz sapper miller advised them to effectuate the accounts_receivable transaction at the end of each year in issue and that they followed this advice in addition jeffrey taylor a certified_public_accountant c p a and partner with katz sapper miller and kevin sullivan a tax attorney c p a and tax partner with katz sapper miller testified that they advised petitioners to make the distributions and contributions of accounts_receivable before the end of each of the taxable years in issue and that they determined the best way to implement their plan was to have petitioners execute the corporate resolutions and make adjusting journal entries on the corporate books the resolutions dated date and and the adjusting journal entries coupled with the relevant testimony and the pattern of following this procedure for three straight years is persuasive evidence that petitioners followed katz sapper miller’s advice and effected the distributions and contributions at the end of each year in issue 5mr taylor has been a c p a since and concentrates his practice in the retail automotive industry mr sullivan has been an attorney and a c p a since mr sullivan has worked in c p a firms as an accountant and in a law firm as a tax attorney as a tax partner mr sullivan is engaged as a technical tax resource by other members of his firm as well as by its clients we include information regarding messrs taylor and sullivan’s backgrounds only to demonstrate that they were individuals whose advice petitioners sought regarding their income_tax situation on the basis of their experience and qualifications we have not relied on their legal conclusions in reaching our decision respondent also argues that no economic outlay was made because the resolutions and adjusting journal entries made to the books of the related companies were devoid of any economic reality and did not alter the economic positions of the parties we find that the distributions and contributions did have real consequences that altered the positions of petitioners individually and those of their businesses as petitioners point out the distributions and contributions created actual economic consequences for the parties because the accounts_receivable had real value in that they were legitimate debts that auto acceptance owed to cnac and thus were legitimate assets of cnac petitioners’ contribution of the accounts_receivable resulted in their being poorer in a material sense in that the accounts_receivable were no longer collectible by them individually when petitioners received the accounts_receivable from cnac as they had every right to do and contributed them to auto acceptance that transaction reduced the liabilities of auto acceptance made auto acceptance solvent in terms of its assets exceeding its liabilities and increased the net_worth of auto 6these accounts_receivable that auto acceptance owed to cnac are to be distinguished from the interest-bearing notes that auto acceptance received from car buyers and sold to cnac acceptance exposing a greater amount of its assets to its general creditors at the same time petitioners’ bases in cnac were reduced by the amounts of the accounts_receivable that cnac had distributed to them thereby reducing their ability to receive future tax-free distributions from cnac see sec_1368 7petitioners stress that the risk involved in exposing more of auto acceptance’s assets to its creditors was more than hypothetical because by mid- the kentucky attorney_general had instituted a lawsuit against petitioners and their businesses claiming millions of dollars on the basis of consumer fraud claims petitioners contend that the risk of the loss to auto acceptance’s creditors including vendors that it alone dealt with when viewed in consideration of the attorney general’s lawsuit was very real and the additional net_worth in auto acceptance created by the capital_contribution was put at greater risk making them poorer in a material sense 8in general a shareholder’s basis in the stock of an s_corporation is increased by the shareholder’s pro_rata share of the corporation’s income decreased by the shareholder’s pro_rata share of the corporation’s losses and deductions and also decreased by the amounts of distributions not includable in income see sec_1367 sec_1368 provides that a distribution_of_property made by an s_corporation with respect to its stock to which but for this subsection sec_301 would apply shall be treated in the manner provided in subsection b or c whichever applies sec_1368 generally provides that if such a distribution is made by an s_corporation out of previously taxed undistributed_earnings and profits it shall not be included in income to the extent it does not exceed the adjusted_basis of the stock if the distribution is made by an s_corporation which has no accumulated_earnings_and_profits pursuant to sec_1368 the distribution shall not be included in gross_income to the extent that it does not exceed the adjusted_basis of the stock and the amount of the distribution which exceeds the adjusted_basis of the stock shall be treated as gain from the sale_or_exchange of property the fact that the cnac accounts_receivable were distributed to petitioners and then contributed to a related_entity does not require a finding that there was no economic outlay we have previously considered this issue and have held that the fact that funds lent to an s_corporation originate with another entity owned or controlled by the shareholder of the s_corporation does not preclude a finding that the loan to the s_corporation constitutes an ‘actual economic outlay’ by the shareholder ruckriegel v commissioner tcmemo_2006_78 see also yates v commissioner tcmemo_2001_280 culnen v commissioner tcmemo_2000_139 rev’d and remanded on another issue 28_fedappx_116 3d cir the fact that petitioners contributed intangible assets to auto acceptance rather than cash does not preclude increases in their bases the tax basis of an s_corporation may be increased through the contribution of cash tangible assets or intangible assets such as accounts_receivable see sec_1012 sec_351 sec_358 see also 90_tc_206 aff’d 875_f2d_420 4th cir as a result of the transactions the values of petitioners’ investments in cnac were diminished by the amounts of the receivables distributed to them when petitioners contributed the accounts_receivable to auto acceptance the contributions increased their bases in auto acceptance and made them poorer individually because they no longer owned the receivables in their individual capacities respondent argues that the close relationships between the shareholders and the two s_corporations warrants disregarding petitioners’ attempt to increase their bases in auto acceptance while it is appropriate to scrutinize the validity of transactions between related parties we see no reason why shareholders in two related s_corporations should be prohibited from taking distributions of assets from one of their s_corporations and investing those assets into another of their s_corporations in order to increase their bases in the latter the effect is to decrease the shareholders’ bases in the s_corporation making the distribution thereby reducing the shareholders’ potential future tax-free distributions from the distributing s_corporation while increasing the shareholders’ bases in the s_corporation to which the contribution is made the fact that the two s_corporations have a synergistic business relationship and are owned by the same shareholders should make no difference so long as the underlying distributions and contributions actually occurred t he existence of a close relationship between the parties is not necessarily fatal if other elements are present which clearly establish the bona fides of the transactions and their economic impact bhatia v commissioner tcmemo_1996_429 as previously stated we have found that these transactions did actually occur the fact that petitioners were motivated by tax considerations is not fatal any one may so arrange his affairs that his taxes shall be as low as possible 69_f2d_809 2d cir aff’d 293_us_465 we find that petitioners made an actual economic outlay when they contributed the accounts_receivable to auto acceptance we hold that petitioners are entitled to their claimed bases increases in auto acceptance and their claimed s_corporation losses for the years and marc and pamela maguire’s passive real_estate losses in the notice_of_deficiency respondent disallowed dollar_figure of marc and pamela maguire’s passive rental losses for the tax_year sec_469 generally disallows for the taxable_year any passive_activity_loss sec_469 a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 or to the extent provided in regulations any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 there are two principal exceptions to the general_rule that rental activities are per se passive activities real_estate_professional the first exception to the general_rule is found in sec_469 under that section the rental activities of taxpayers in real_property trades_or_businesses are not treated as per se passive activities but rather as trade_or_business activities subject_to the material_participation requirements of sec_469 sec_469 see also sec_1_469-9 income_tax regs petitioner marc maguire does not contend that he is a real_estate_professional and the record does not establish that he is offset for rental_real_estate_activities the second exception to the general_rule that rental_real_estate_activities are per se passive activities and therefore subject_to the disallowance rule_of sec_469 is found in sec_469 that section provides that a taxpayer who actively participates in a rental real_estate activity may deduct a maximum loss of dollar_figure per year related to the activity see sec_469 and this exception is subject_to phaseout when the taxpayer’s adjusted_gross_income agi determined without regard to any passive_activity_loss exceeds dollar_figure sec_469 the active_participation standard can be satisfied without regular continuous and substantial involvement in an activity the standard is satisfied if the taxpayer participates in a significant and bona_fide sense in making management decisions such as approving new tenants deciding on rental terms approving capital expenditures or arranging for others to provide services such as repairs madler v commissioner tcmemo_1998_112 on his federal_income_tax return marc maguire took the position that he was active in the management of his real_estate activities and claimed the maximum deduction of dollar_figure respondent has not contested marc maguire’s contention that he was active in the real_estate management and the record does not indicate otherwise as a result the claimed deduction should be disallowed only if marc maguire’s agi for is high enough that the phaseout rule applies sec_469 marc and pamela maguire reported a net_operating_loss for of dollar_figure however respondent disallowed dollar_figure in claimed losses from auto acceptance and increased their agi because he determined that they lacked the necessary basis in auto acceptance as a result respondent determined that marc and pamela maguire’s agi for exceeded dollar_figure making them ineligible for the deduction because we have decided the adjusted_basis issue in petitioners’ favor marc and pamela maguire will have negative agi for purposes of their return as a result marc and pamela maguire are not subject_to the sec_469 phaseout limitation we therefore find that petitioners marc and pamela maguire are entitled to their claimed deduction of dollar_figure for passive losses from real_estate rental_activity for sec_6662 accuracy-related_penalties respondent determined accuracy-related_penalties against james and joy maguire for the taxable years and of dollar_figure dollar_figure and dollar_figure respectively respondent also determined accuracy-related_penalties against marc and pamela maguire for the and tax years of dollar_figure dollar_figure and dollar_figure respectively because of our holding in petitioners’ favor on the adjusted_basis issue and because of the parties’ various concessions respondent’s sec_6662 penalty computations must be adjusted accordingly in the event that petitioners are found liable for the penalties we must decide whether petitioners are liable for the sec_6662 penalties with respect to items not related to respondent’s determinations of their bases in auto acceptance which include various determinations involving their receipt of unreported interest_income and unreported fringe benefit income and the reduction of advertising expense and charitable_contribution deductions pursuant to sec_6662 and b a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 disregard means any careless reckless or intentional disregard sec_6662 petitioners have not contested several of the adjustments respondent determined in the notice_of_deficiency for their tax_year james and joy maguire agree that they had unreported interest_income from cnac of dollar_figure because they failed to impute interest_income at the applicable_federal_rate on loans cnac made to related parties marc and pamela maguire do not contest that they also had unreported interest_income of dollar_figure from cnac for petitioners have also conceded that they had unreported fringe benefit income for the personal_use of company-owned vehicles petitioners were unable to provide records to respondent to substantiate the business_purpose of the automobile use and indicated that such records had not been maintained as a result respondent’s revenue_agent determined that petitioners had used company automobiles for personal reasons additionally marc and pamela maguire have not contested that they failed to substantiate advertising expenses for of dollar_figure petitioners have also conceded that they claimed deductions for charitable_contributions which they could not substantiate james and joy maguire conceded that their charitable_contribution_deduction for be decreased by dollar_figure while marc and pamela maguire conceded that their charitable_contribution for be decreased by dollar_figure 9for the taxable years and james and joy maguire conceded that they had dollar_figure dollar_figure and dollar_figure in unreported fringe benefit income from cnac respectively for their personal_use of company automobiles marc and pamela maguire conceded that they had unreported fringe benefit income of dollar_figure dollar_figure and dollar_figure for their personal_use of company automobiles for the and taxable years respectively because petitioners failed to keep adequate books_and_records and to substantiate properly the items in question on their returns we find that they were negligent and therefore liable for the accuracy-related_penalties with respect to the conceded adjustments to reflect the foregoing decisions will be entered under rule
